Citation Nr: 0005541	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  94-31 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for anxiety 
disorder, currently rated as 50 percent disabling.

2.  Entitlement to a rating in excess of 10 percent for 
seborrheic dermatitis.

3.  Entitlement to a temporary total disability rating under 
the provisions of 38 C.F.R. § 4.29 based on VA 
hospitalization from May 25 to July 1, 1993.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran served on active duty from May 1968 to December 
1972.  This case was remanded by the Board of Veterans' 
Appeals (Board) in November 1996 to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, for additional development, to include adjudication 
of the raised issue of entitlement to service connection for 
alcohol and polysubstance abuse on a secondary basis.  The 
veteran raised the issues of entitlement to service 
connection for skin disability and for post-traumatic stress 
disorder (PTSD) in a statement received by VA in March 1997.  
An August 1997 rating decision granted service connection for 
seborrheic dermatitis and assigned a 10 percent evaluation, 
effective March 25, 1997.  The veteran has appealed the 
assignment of this 10 percent evaluation, and this issue is 
addressed in the remand at the end of this action.

An August 1999 rating decision granted an increased 
evaluation of 50 percent for anxiety disorder and denied 
entitlement to service connection for alcohol and 
polysubstance abuse on a secondary basis and entitlement to 
service connection for PTSD.  Since no correspondence with 
respect to the August 1999 denials is currently on file, 
these matters are not currently before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the issues decided herein has been obtained.

2.  The veteran's service-connected psychiatric 
symptomatology produces no more than considerable impairment 
of social and industrial adaptability; neither suicidal 
ideation, obsessive rituals, impaired speech, nor spatial 
disorientation is shown.

3.  The veteran received treatment for service-connected 
anxiety disorder throughout his VA hospitalization from May 
25 to July 1, 1993.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9400 
(1996); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400 (1999). 

2.  The criteria for a temporary total rating under the 
provisions of 38 C.F.R. § 4.29, based on hospitalization form 
May 25, 1993, to July 1, 1993, have been met.  38 U.S.C.A. § 
5107 (West 1991); 38 C.F.R. §§ 3.102, 4.29 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  Additionally, the facts 
relevant to the claims have been properly developed and the 
statutory obligation of VA to assist the veteran in the 
development of his claims has been satisfied.  38 U.S.C.A. 
§ 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's anxiety 
disorder.  The Board has found nothing in the historical 
record which would lead it to conclude that the current 
evidence of record is not adequate for rating purposes, nor 
has the Board found any of the historical evidence in this 
case to be of sufficient significance to warrant a specific 
discussion herein.

VA outpatient records for October 1992 reveal that the 
examiner's impressions included probable panic disorder, 
history of alcohol dependence, history of polysubstance 
abuse, and antisocial personality traits.  Anxiety, 
stabilized, was noted in December 1992; the impression was 
panic disorder.

The veteran was hospitalized at a VA hospital from May to 
July 1993.  The final diagnoses were alcohol dependence, 
severe; polysubstance dependence, including cocaine and 
cannabis; Xanax dependence; and anxiety disorder.

The veteran indicated in VA outpatient records dated in June 
1993 that he felt somewhat anxious because his Xanax had been 
reduced; his mood was described as dysphoric.  He noted that 
he had problems sleeping and was suspicious of others.  At a 
group session in August 1993, the veteran was described as 
very agitated, excitable, and anxious.  VA outpatient records 
for May 1994 contain diagnoses of alcohol dependence, in full 
remission; polydrug dependence, in remission; and history 
consistent with post-traumatic stress disorder.  Anxiety 
panic attacks were noted in August 1996.

On VA psychiatric examination in July 1997, it was noted that 
the veteran was receiving monthly psychiatric treatment and 
taking medication.  He complained of occasional panic attacks 
when in a crowded area and of depression.  He denied suicidal 
or homicidal ideation.  On mental status examination, the 
veteran was casually dressed.  He could recall three items 
after three minutes.  He was well oriented; he complained of 
auditory hallucinations.  It was noted that he attended bingo 
and visited with his family.  The diagnosis was anxiety 
disorder with adverse effects of medication.

VA outpatient records dated in July 1997 reveal that the 
veteran was taking care of his father and that his medication 
had been helpful; his condition was considered stable.  The 
impressions in November 1997 were anxiety disorder and panic 
disorder.  VA outpatient notes for June and December 1998 
reveal that the veteran did not have any homicidal or 
suicidal ideation, that he was sleeping pretty well, that he 
was not depressed, and that his insight, judgment and 
cognition were essentially normal.  The diagnoses in June and 
December 1998 were generalized anxiety disorder, in 
remission; alcohol abuse, in remission; and history of 
cocaine abuse.  The Global Assessment of Functioning (GAF) 
score was 55.  

On VA psychiatric examination in May 1999, the veteran 
indicated that he was unemployed.  He complained of an 
inability to get along with others, difficulty sleeping, 
irritability, difficulty concentrating, and of being very 
jumpy.  On mental status examination, the veteran was 
described as unkempt, disheveled, and unwashed.  He was 
considered somewhat delusional because he thought that he was 
being followed and that someone was out to do him harm.  His 
mood was euthymic, and his affect was appropriate to his 
thought content.  His sensorium was clear; he was oriented; 
and his judgment appeared intact.  He could recall two out of 
three items he was asked to remember.  It was noted that the 
veteran had been sober for the past five years.  The 
diagnoses were anxiety disorder; PTSD criteria not met; 
substance related disorder; alcohol dependence, in remission.  
GAF was 55-60.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The veteran's claim for an increased evaluation for anxiety 
disorder was received by VA in June 1993.  The Board notes 
that effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  61 Fed. 
Reg. 52695 (1996).  On and after that date, all diagnoses of 
mental disorders for VA purposes must conform to the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  61 Fed Reg. 52700 (1996).  In Karnas v. 
Derwinski, 1 Vet.App. 308, 312-13 (1991), the United States 
Court of Appeals for Veterans Claims (Court) held that where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary has done so.  

Under Diagnostic Code 9400, 38 C.F.R. § 4.132, effective 
prior to November 7, 1996, a 50 percent rating is warranted 
where the veteran's ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and, by reason of psychoneurotic 
symptoms, his reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is warranted when the 
veteran's ability to establish and maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in his ability to 
obtain or retain employment. 

The veteran is currently assigned a 50 percent evaluation for 
his anxiety disorder. VA outpatient records from 1992 through 
1996 reveal that the veteran's anxiety was stabilized in 
December 1992 and he only felt somewhat anxious when his 
medication was reduced in June 1993.  He was agitated and 
anxious during a group session in August 1993.  He complained 
of anxiety panic attacks in August 1996.  He noted occasional 
panic attacks and depression on VA examination in July 1997.  
However, it was reported in VA outpatient records later in 
July 1997 that the veteran's psychiatric medication was 
helpful and that his anxiety was stable.  It was noted in 
June and December 1998 that the veteran's generalized anxiety 
disorder was in remission.  Although the veteran was unkempt 
and somewhat delusional on VA examination in May 1999, and he 
complained of difficulty getting along with others and of 
irritability, his mood was considered euthymic, he was 
oriented, his affect was appropriate to thought content, his 
sensorium was clear, and his judgment appeared intact.  GAF 
in May 1999 was 55-60, which involves moderate symptoms or 
moderate difficulty in social or occupational functioning.  
Consequently, the Board finds that, based on the evidence as 
a whole, the veteran's service-connected psychiatric 
symptomatology produces no more than considerable social and 
industrial impairment under the old schedular criteria.

Under Diagnostic Code 9400, 38 C.F.R. § 4.132, effective 
November 7, 1996, a 50 percent evaluation is warranted for 
psychiatric disability involving occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted for 
psychiatric disability if it is productive of occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

While there is evidence that the veteran has some of the 
symptomatology needed for an increased evaluation of 70 
percent, such as neglect of his personal appearance and 
hygiene, difficulty in adapting to stressful circumstances, 
and an inability to establish and maintain effective 
relationships, there is a lack of evidence of a greater 
number of the symptoms listed under the 70 percent 
evaluation.  The veteran does not appear to have deficiencies 
in judgment, which was intact in June 1999, or thinking.  
Additionally, he does not have psychiatric symptomatology 
such as suicidal ideation, obsessional rituals that interfere 
with routine activities, speech that is illogical, obscure or 
irrelevant, near continuous panic or depression affecting his 
ability to function adequately, or spatial disorientation.  
Consequently, the Board finds that the disability picture for 
the veteran's PTSD does not more nearly approximate the 
criteria for an increased evaluation under the new rating 
criteria.

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required hospital treatment in a VA or an approved 
hospital for a period in excess of 21 days or hospital 
observation at VA expense for a service-connected disability 
for a period in excess of 21 days.  38 C.F.R. § 4.29. 
Notwithstanding that hospital admission was for disability 
not connected with service, if during such hospitalization, 
hospital treatment for a service-connected disability is 
instituted and continued for a period in excess of 21 days, 
the increase to a total rating will be granted from the first 
day of such treatment.  38 C.F.R. § 4.29(b).

When, after careful consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

The veteran is service-connected for anxiety disorder.

The records pertaining to the veteran's VA hospitalization 
from May 25, 1993, to July 1, 1993, reflect that he received 
treatment for substance abuse, specifically cocaine, 
cannabis, alcohol and Xanax.  However, his service-connected 
anxiety disorder was included in the final diagnoses and the 
records clearly reflect that he received treatment for the 
anxiety disorder during the period of hospitalization.  
Although the records do not clearly indicate how much of the 
treatment was for the service-connected disability or that 
the hospitalization would have been necessary for treatment 
of the service-connected disability alone, they are 
sufficiently supportive of the veteran's claim to raise a 
reasonable doubt which must be resolved in the veteran's 
favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Consequently, the Board concludes that the criteria for a 
temporary total rating under the provisions of 38 C.F.R. § 
4.29 have been met.


ORDER

An evaluation in excess of 50 percent for anxiety disorder is 
denied.

A temporary total disability rating pursuant to 38 C.F.R. § 
4.29 based on a period of hospitalization from May 25, 1993, 
to July 1, 1993, is granted.


REMAND

The veteran is also seeking an evaluation in excess of 10 
percent for seborrheic dermatitis.  The record reflects that 
his most recent VA compensation examination of this 
disability was performed in June 1997.  The examiner noted 
the veteran's complaint of pruritus but did not otherwise 
address whether pruritus is present.  Therefore, the Board 
has found the June 1997 VA examination report to be 
inadequate for rating purposes.  

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should request the 
veteran to identify specific names, 
addresses, and approximate dates of 
treatment for all health care 
providers, private and VA, who may 
possess additional records pertinent 
to his claim.  When the requested 
information and any necessary 
authorization have been received, 
the RO should attempt to obtain 
copies of all pertinent records 
which have not already been 
obtained.  

2.  Then, the RO should arrange for 
a VA examination of the veteran by a 
physician with appropriate expertise 
to determine the manifestations of 
the service-connected seborrheic 
dermatitis.  Any indicated studies 
should be performed.  In addition, 
unretouched photographs depicting 
the condition should be taken.  The 
examiner should describe all 
currently present lesions, to 
include any associated exfoliation, 
exudation, ulceration, crusting, and 
systemic or nervous manifestations.  
The examiner should specifically 
indicate whether the skin disorder 
causes itching and if so, whether 
the itching is constant.  The 
examiner should also express an 
opinion as to whether the disorder 
causes disfigurement and if so, he 
should express an opinion concerning 
the extent of disfigurement.  
Finally, the examiner should express 
an opinion concerning the impact of 
the disability on the veteran's 
ability to work.  The rationale for 
all opinions expressed should also 
be provided.  The claims folders 
must be made available to and 
reviewed by the examiner.

3.  Thereafter, the RO should review 
the claims folders and ensure that 
all development actions, including 
the medical examination and 
requested opinions, have been 
conducted and completed in full.  
Then, the RO should undertake any 
other indicated development and 
readjudicate the issue on appeal.  
The RO should consider all pertinent 
diagnostic codes under the VA 
Schedule for Rating Disabilities in 
38 C.F.R. Part 4 and whether the 
case should be forwarded to the 
Director of the VA Compensation and 
Pension Service for extra-schedular 
consideration. 

4.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
and afford the veteran and his 
representative an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

 

